(1991). If the parents share joint physical custody, the analysis differs.
                 See Druckman v. Ruscitti, 130 Nev., Adv. Op. 50, 327 P.3d 511, 515-16
                 (2014); Potter v. Potter, 121 Nev. 613, 618, 119 P.3d 1246, 1249-50 (2005).
                 When classifying a physical custody arrangement as joint or primary,
                 courts should primarily consider whether joint or primary custody is in the
                 children's best interest, while also inquiring whether each parent has
                 custody at least 40 percent of the time.    See Bluestein v. Bluestein, 131
                 Nev., Adv. Op. 14, 345 P.3d 1044, 1049 (2015). The district court
                 considered respondent's openness in allowing frequent contact between
                 appellant and the children, and found this demonstrated good co-
                 parenting which enriched the children's lives, but also weighed in favor of
                 maintaining respondent's status as primary physical custodian. The court
                 also considered the parties' similar but different custody calendars and
                 heard evidence regarding the parties' timeshare The district court's
                 conclusion that respondent maintained primary custody, and thus, that
                 the Schwartz analysis applied, is supported by substantial evidence and
                 was not an abuse of discretion. See Bluestein, 131 Nev., Adv. Op. 14, 345
P.3d at 1049 (providing that a district court has broad discretion in
                 matters of child custody); Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d
699, 704 (2009) (explaining that this court will uphold district court
                 factual findings if supported by substantial evidence).
                             Appellant next argues that the district court abused its
                 discretion when it determined that the         Schwartz relocation factors
                 weighed in favor of relocation. Specifically, appellant asserts that there
                 was no evidence that respondent's or the children's quality of life would
                 improve upon relocation, and that appellant's alternative visitation would
                 not sufficiently foster and preserve his parental relationship with the


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 children. See Schwartz, 107 Nev. at 382-83, 812 P.2d at 1271 (factors (1)
                 and (5)). The district court, however, specifically considered both of these
                 factors when it weighed the totality of the Schwartz factors and found that
                 they counseled in favor of the relocation. Additionally, substantial
                 evidence supports the district court's factual findings as to each factor.
                 Ogawa, 125 Nev. at 668, 221 P.3d at 704.
                             Finally, appellant challenges the district court's award of
                 attorney fees. Under NRS 125.040, a district court may award attorney
                 fees to a party in a divorce action. The award of attorney fees in divorce
                 proceedings lies within the sound discretion of the trial judge.   Miller v.
                 Wilfong, 121 Nev. 619, 622, 119 P.3d 727, 729 (2005). Although appellant
                 argues that the $3,500 awarded was unfair because certain motion
                 practice could have been avoided and because appellant lost the relocation
                 motion, appellant has not demonstrated that the district court's attorney
                 fee award was an abuse of discretion. See id.
                             Accordingly, we
                             ORDER the judginerinif the district court AFFIRMED.'




                               VC)          j.

                 Gibbons                                    Pickering




                       'We have determined that this appeal should be submitted for
                 decision on the fast track briefing and appellate record without oral
                 argument. See NRAP 3E(g)(1); NRAP 34(0(1).


SUPREME COURT
      OF
    NEVADA
                                                      3
(0) 1907A atto
                cc: Hon. Bryce C. Duckworth, District Judge, Family Court Division
                     McFarling Law Group
                      Fine Law Group
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                        4
(0) 1947A